Title: Conversation with George Beckwith, [26–30 September 1790]
From: Beckwith, George
To: 


[New York, September 26–30, 1790]
… 7. I have already explained my opinions very fully on the mutual advantages, that must result to the two countries from an approximation in commercial matters in the first instance; foreign nations in common are guided solely by their respective interests in whatever concerns their intercourse; between You and us there are other circumstances; originally one people, we have a similarity of tastes, of language, and general manners; You have a great commercial capital, and an immense trade, we have comparatively no commercial capital, and are an agricultural people, but we are a rising country, shall be great consumers, have a preference for Your manufactures, and are in the way of paying for them; You have considerable American and West India possessions, our friendship or enmity may soon become important with respect to their security, and I cannot foresee any solid grounds of national difference, between us; I do not think the posts are to be considered in this light, and we have no desire to possess any thing to the northward of our present boundaries as regulated by the peace; but the navigation of the river Missisippi we must have, and shortly, and I do not think the bare navigation will be sufficient, we must be able to secure it by having a post at the mouth of the river, either at New Orleans, or some where near it; there are reports, that the Spanish Government are disposed to change their system, but this I doubt, for it is so different from their national character.
You know we have two parties with us; there are gentlemen, who think we ought to be connected with France in the most intimate terms, and that the Bourbon compact furnishes an example for us to follow; there are others who are at least as numerous, and influential, who decidedly prefer an English connexion, but the present condition of Great Britain and the States is favorable to the former party, and they are zealous to improve it; the present therefore is the moment to take up the matter seriously and dispassionately, and I wish it done without loss of time.
We consider ourselves perfectly at liberty to act with respect to Spain in any way most conducive to our interests, even to the going to war with that power, if we shall think it advisable to join You.
